287 S.W.3d 714 (2009)
Shirley HALL, Plaintiff-Appellant
v.
WAL-MART STORES, INC., and Wal-Mart Stores East, L.P., Defendants-Respondents.
No. SD 29460.
Missouri Court of Appeals, Southern District, Division Two.
June 16, 2009.
Phillip J. Barkett, Jr., Cook, Barkett, Maguire & Ponder, L.C., Cape Girardeau, for appellant.
Patrick R. Douglas, Blanton, Rice, Nickell, Cozean & Collins, LLC, Sikeston, for respondent.
Before LYNCH, C.J., PARRISH, J., and BURRELL, P.J.
PER CURIAM.
Shirley Hall (plaintiff) seeks to appeal a judgment in an action she brought for personal injuries sustained at a Wal-Mart Store in Sikeston, Missouri. Her petition sought recovery from Wal-Mart Stores, Inc., Wal-Mart Stores East, L.P., and Mary Bean. The action as to Mary Bean was dismissed by plaintiff prior to trial. The "judgment" that was filed in this case, and which is sought to be appealed, does not include Wal-Mart Stores, Inc., in its caption. The caption identifies one defendant, Wal-Mart Stores East, *715 L.P. Further, its text identifies only that defendant, singularly.[1]
The record filed in this court discloses two remaining defendants at the time of trial. Judgment was entered as to only one defendant. As such there was not an adjudication of the rights of all the parties. "[W]hen multiple parties are involved, the court may enter a judgment as to one or more but fewer than all of the. . . parties only upon an express determination that there is no just reason for delay." Rule 74.01(b). A determination of no just reason for delay was not made in this case.
As Payne v. City of St. Joseph, 58 S.W.3d 84, 86-87 (Mo.App.2001), explains, an appellate court has a duty to sua sponte determine if it has authority to entertain an appeal. The record before this court does not disclose that the judgment sought to be appealed disposed of all parties to the action that was before the trial court. It is, therefore, not a final judgment. See also Green v. Study, 250 S.W.3d 799, 801 (Mo.App.2008); Rollie v. Richmond, 860 S.W.2d 383, 385-86 (Mo.App.1993). Appeal dismissed.
NOTES
[1]  Notice of Appeal was filed identifying Wal-Mart Stores, Inc., as the respondent in the appeal. The respondent's brief that has been filed is that of "Respondent Wal-Mart Stores, Inc.," notwithstanding that corporation not having been identified in the judgment that is sought to be appealed.